In an action brought by the appellant, wife, to annul her marriage to the defendant on the ground of fraud, judgment dismissing the complaint at the close of plaintiff’s proofs reversed on the.law and a new trial granted, with costs to appellant to abide the event. Findings of fact and conclusions of law as made reversed for the purposes of a new trial. In our opinion, the plaintiff proved a prima fade case. (Shonfeld v. Shonfeld, 260 N. Y. 477, 479, 480.) Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.